OFFICE      OF THE     A7-l.ORNEY   GENERAL   OF TEXAS
                                     AUSTIN
G*O”ERSELLERS
&l-rORNIY
       GlNIRAL



   Lononble      L.   A. Woods
   state Superintendent
   Department of Education
   Austin 11, Texas
   sear Ljir:                           Opinion X0. O-7297




                                                                   wnich have



             *'ohave your lat
   Article 2858, Sevised Stat




                                                  erence is made, readr

                                 hoa the contracts have
                              liah and maintAn in some
                             depoaitory where a atook of
                            ly all imnediate demanda shall
                      contractors not maintaining their
                    ual or separate St&e agencies or de-
                    shall meintain a joint aeency or
                ory to be located at IIIDI(H
                                          suitable and
         co&enient distributing point.   Any pereon, dealer
         or school board in any county in the &ate my
         order fro,:1
                    the central depository; pmvided that
honorable i. A. Woods, Page 2


    the price of baoko a0 orderad aim11 be psid
    in advance. Upon the failure of any aon-
    tractor to furni8h the books a8 provided in
    the aontrrct arLdin tLis Act, the aountp
    judge in the county wherein suoh book8 have
    not been furnished map11 report tha feet to
    the Attorney Cenerel, and he ehall brfng 8uit
    on amount of 8uch failw     in the name of the
    State of Texas in the di8trict aourt of Travis
    County, 8hd shall reaover on the bond given by
    8uah aontraator for the full value of the books
    not furnished aa required, ahd in addition
    thereto the sum of one hundred dollara,    ax&dlaoh
    day of failure to fuamisn the books shall son-
    stitute a 8eparrte offense, and the amount8 80
    recovered shall be placed to the andlt of the
    available 8ahool fund of the SCate.     Any un-
    orgnnlsed county shall be f:lmished from the
    same agency aa the county to whi4h urid ua-
    orgenfred county I8 atteohed for judioial pur-
    po8es In the 8ame mennet a8 8uuh organl8ed
     couaty'.=

          Howevar, Artiole 2781 of the gevi8ed Statute8 of
1925 also pertains to the saue inatkr; thlr article has been
amended sinae the 1925 revision (Ch. 213 Acta 40th Leg.)
but the amendment did not change the foliowing language
p4rtinent to your queetfonr
         "All parties with utiombook contraot8
    have been mad4 rhall establish and maintain
    in some city in the State a deporitory where a
    stoak of their good8 to supply all invsediato
    demand8 ahall be kept; all oontraatorr no8
    malntainln~ their own individual or 8epahte
    state agenoies or depoaitorles r-11 mninti
    a joint ag4nay or depository to be loaated at
    ma4 euitabla and comveniant dlrtributing point,
    at which gen+rel d4pository sach uontraator
    joining in aaid agency &all keep on hand a
    sufficient atook of book8 to supply the 8ohool8
    of the State . . . ."
                                                                       ../
                                                                 386


Honorable 2. A. Hoods, Page 3


          As the two etstut48   r4lat4   to the   same 4ubje4t
matter, they must bs construed toge8her; any inaonrirten4y
between the two mst be resolved by the provisions of
Article 2781 2s aolended a5 it is tne latest 4xpr4ssion of
the lefislature.
          Tno purpose of the statutes obviouely wes to
4441~4 the sc,iutenahcein this State by textbook con-
qrastors of n stoak of books to supply th4 immedisto de-
mands of the 6Ch9ols. Thor the statute pemita them to do
by maintsining either separate depOSitOri48, or joint do-
pOSitori4S. The ntatut48 do not prescribe the loaation of
these dopoaitori48. Under the statutes, oertain aontractora
could maintain their depositary in 0~x4aity in this State as
a distributing point, others could saintain a joint deposi-
tory in anoth4r city, if they desired to do 8o, and others
in still a third city.
          Nor do we read 8he statutes as preventing main-
tenaaoe of more than on4 joint depository in a rirp;le4lCy
in this State. Art1418 2781 tiOU8 tim aoatraotor co main-
tain 8 repamte dopo8itory, or te aaintain 4a joint agenoy
or depO8itOry to bs located at 80144 atiteble and oonvenieat
distributing point, at uhicn general depository eaah aon-
traotor jOi,ninf?
                in Said an4ncZ Shall keep on hand a StIffiOieXIt
stoak Of books to au ply the 8UhOOlS Sf th4 State.4 liethink
                     ed with by maintaining a depoaftory,
the atetut% is compli:
either separetely, or in combinotiou with oth4rs, whereat the
requiSit4 8toak Of books 18 kept,on deposit in this State.
Hed the le~isleture intended to limit th4 number of joint
b4po8itorie8 to a sin@e unit, it would have been neaessary
for it to designate where and what rhould eonatltuto such
depoaitoq, or to aut.;oriseImae on4 0184 to do SO. Tha
statutes do neither,
      ,,L.c,,
          The practioal constructionsof th4 statutes un-
broke@&   date supports the aonolutiionthat no single joint
depository ir required. We are &formed   that in eddition
to the sevarbl individual depOSitariO8 maintainad by OurrOnfr
textbook aontractor8, there are pr44sntly two "joint dOpO8i-
toriesv lowted in Dallas. One, the Hugh Perry Leposit0ry,
387